NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2552
                                       ___________

                                    ASIA JOHNSON,
                                              Appellant

                                             v.

                                       WPIC
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:18-cv-00422)
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 26, 2018
                 Before: MCKEE, COWEN, and ROTH, Circuit Judges

                            (Opinion filed: October 29, 2019)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Asia Johnson, proceeding pro se and in forma pauperis, appeals from the District

Court’s order dismissing her complaint. For the reasons detailed below, we will affirm.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Johnson sued defendant Western Psychiatric Institute & Clinic (WPIC), a hospital

affiliated with the University of Pittsburgh, alleging that an unspecified employee

sexually harassed her, WPIC refused to do anything about it, and an unspecified,

intoxicated WPIC employee gave some information about Johnson to people in a bar.

Compl. at 5. She left the “Relief” section of her complaint completely blank, and she did

not cite specific statutes under which she sought relief.

       After granting Johnson’s request to proceed in forma pauperis, the District Court

screened the complaint under 28 U.S.C. § 1915. Although the District Court questioned

whether it had subject matter jurisdiction, the District Court ultimately liberally

interpreted the complaint to include a civil rights claim under 42 U.S.C. § 1983 and a

possible claim under the Health Insurance Portability and Accountability Act (HIPAA),

42 U.S.C. § 1320d-6. After examining Johnson’s complaint, the District Court concluded

that it must be dismissed for a variety of reasons, including that Johnson had not

adequately pleaded Monell liability, 1 that WPIC is entitled to immunity under the

Eleventh Amendment, and that there is no private right to recovery under HIPAA. The

District Court dismissed the complaint sua sponte and stated that amendment would be

futile. Johnson appeals.


1
  Monell holds “that a local government may not be sued under § 1983 for an injury
inflicted solely by its employees or agents,” but only “when execution of a government’s
policy or custom, whether made by its lawmakers or by those whose edicts or acts may
fairly be said to represent official policy, inflicts the injury.” Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 694 (1978).

                                              2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise a plenary

standard of review. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       We agree with the District Court’s disposition of this case. Even assuming that

WPIC is not entitled to Eleventh Amendment immunity, 2 cf. Krynicky v. Univ. of

Pittsburgh, 742 F.2d 94, 103 (3d Cir. 1984) (concluding that the University of Pittsburgh

is entitled to Eleventh Amendment immunity), and is a “person” subject to suit under §

1983, Johnson has not adequately pleaded a claim under § 1983. If Johnson’s complaint

is liberally construed, she relies on a respondeat superior theory to impose municipal

liability on WPIC, which the District Court correctly ruled inadequate to state a § 1983

claim. See Monell, 436 U.S. at 691; see generally Groman v. Twp. of Manalapan, 47
F.3d 628, 637 (3d Cir. 1995). Further, as the District Court explained, HIPAA does not

create a private right of action. See, e.g., Acara v. Banks, 470 F.3d 569, 571-72 (5th Cir.

2006). 3




2
  We have explained that “a court may reserve judgment on Eleventh Amendment issues
even when advanced by a state where it can resolve the case on other grounds and the
prevailing party on the merits would be the same as the prevailing party if immunity were
recognized.” Bowers v. Nat’l Collegiate Athletic Ass’n, 346 F.3d 402, 418 (3d Cir.
2003).
3
  Johnson has not challenged either of these legal conclusions in her brief, and has
therefore likely waived any objection to the District Court’s judgment. See, e.g.,
Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26 F.3d 375, 398
(3d Cir. 1994). She also raises no challenge to the District Court’s conclusion that
amendment would be futile. Even if she had, given the allegations in her complaint and
the additional information she provides about her claims in her brief on appeal, it appears
                                             3
       In her brief on appeal, Johnson asserts new claims under unspecified “sexual

assault laws” and Title VII. However, this Court will not consider issues raised for the

first time on appeal. Harris v. City of Phila., 35 F.3d 840, 845 (3d Cir. 1994). Moreover,

these additional claims amount to bare allegations against WPIC without “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).

       For the foregoing reasons, we will affirm the judgment of the District Court.




that amendment would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103,
108 (3d Cir. 2002).

                                             4